DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-Admitted Prior Art (hereinafter AAPA) in view of Huang et al (U.S. Pat. Pub. No. 2013/0291068 A1, hereinafter Huang).

As per claim 1, AAPA teaches the limitations substantially as claimed, including a method, the method comprising:
providing, by data processing hardware of one or more first host machines, a public-cloud computing environment comprising a resource manager that provides a public-cloud resource interface through which one or more public-cloud clients interact with one or more virtual machines (Paragraph [0004] teaches providing a public cloud computing environment that provides a public-cloud resource interface; Paragraph [0005] teaches interaction with one or more virtual machines);
receiving, at the data processing hardware, a request to create a new cloud virtual machine in a cloud computing environment (Paragraph [0005] teaches a client making a request for a new cloud environment); and
invoking, by the data processing hardware, a private-cloud virtual machine resource provider to create the new private-cloud virtual machine in the private-cloud computing environment, wherein the new private-cloud virtual machine created by the private-cloud virtual machine resource provider in the private-cloud computing environment is accessible by the public-cloud computing environment via the resource manager (Paragraph [0004] teaches a private cloud being implemented by a public cloud provider).

AAPA does not expressly teach that the request is for a private-cloud virtual machine in a private-cloud computing environment of one or more existing private-cloud virtual machines implemented by one or more second host machines.

However, Huang teaches that the request is for a private-cloud virtual machine in a private-cloud computing environment of one or more existing private-cloud virtual machines implemented by one or more second host machines (Paragraph [0079]).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Huang with those of AAPA in order to allow for AAPA’s method to more flexibly allow for the creation of environments that might be desirable for users, which could increase the usability of the method among potential users, thereby potentially increasing buy-in.

As per claim 2, AAPA teaches that the new private-cloud virtual machine is created based on parameters specified by the received request to create the new private-cloud virtual machine (Paragraph [0004] teaches parameters including particular users).

As per claims 11 and 12, they are system claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Huang, as applied to claim 1 above, and further in view of Bhandaru et al (U.S. Pat. Pub. No. 2016/0380911 A1, hereinafter Bhandaru).

As per claim 3, AAPA and Huang do not expressly teach associating, by the data processing hardware, a resource identifier with the new private-cloud virtual machine.

However, Bhandaru teaches associating, by the data processing hardware, a resource identifier with the new private-cloud virtual machine (Paragraph [0032] teaches associating a resource identifier with every resource in a cloud, which by definition would associate the resource identifier with the cloud).

It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Bhandaru with those of AAPA and Huang in order to allow for AAPA’s and Huang’s method to more efficiently deal with a large number of resources, by giving each its own identifier, which could help to minimize potential errors, thereby potentially increasing user buy-in.

As per claim 4, AAPA teaches receiving, at the data processing hardware, requests to perform virtual machine operations (Paragraph [0005] teaches a request to receive virtual resources, where receiving virtual resources would by definition be a virtual machine operation).

As per claims 13 and 14, they are system claims with no further limitations beyond those rejected above.  Therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 5-10 and 15-2 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196